Citation Nr: 0022165	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-04107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1983 to February 
1990 and from November 1990 to May 1991.  He served during 
the Gulf War in the Southwest Asia Theater of Operations from 
January 1991 to May 1991.  

This appeal arises from a December 1997 rating decision of 
the RO in Los Angeles, California, which denied service 
connection for hypertension; and, following the veteran's 
January 1998 request for transfer of his claims file, a 
January 1999 rating decision of the  RO in Newark, New 
Jersey, which denied service connection for memory loss, to 
include as due to an undiagnosed illness.  The veteran timely 
appealed these determinations.

In March 2000, the Board of Veterans' Appeals (Board) granted 
the veteran's motion that his case be advanced on the docket.  
This advancement is reflected in the above reported docket 
number.  

In addition to the issues noted above, a review of the claims 
file reveals that the veteran also had timely appealed an 
August 1994 decision denying service connection for a 
gastrointestinal disability and a December 1997 decision 
denying an earlier effective date of the award of service 
connection for a right knee disability.  In May 1995, the RO 
granted service connection for the veteran's gastrointestinal 
disability, and, in October 1999, awarded an earlier 
effective date for service connection of his right knee 
disability.  As these decisions constitute full grants of the 
benefits sought on appeal regarding these issues, they are no 
longer in appellate status.



FINDING OF FACT

The record includes medical opinion suggesting at least the 
possibility of a nexus between the veteran's currently 
diagnosed hypertension and memory loss and his military 
service.


CONCLUSIONS OF LAW

1.  The claim for service connection for hypertension is well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  The claim for service connection for memory loss, to 
include as due to an undiagnosed illness, is well grounded.  
38 U.S.C.A. §§ 5107(a), 1117 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.317 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Service connection may presumed, for certain 
chronic diseases, such as cardiovascular disease (to include 
hypertension) which develops to a compensable degree (10 
percent for hypertension) within a prescribed period after 
discharge from service (one year for hypertension), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137; 38 C.F.R. 3.307, 3.309.

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran who served in Southwest Asia during the 
Gulf War who exhibits objective indications of chronic 
disability which result from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, muscle pain, joint pain, neurological signs or 
symptoms, signs or symptoms involving the skin, signs or 
symptoms involving the respiratory system (upper or lower), 
or gastrointestinal signs or symptoms.  This chronic 
disability must have become manifest either during active 
service in the Southwest Asia theater of operations during 
the Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2001, and by history, physical examination, 
and laboratory tests it cannot be attributed to any known 
clinical diagnosis.  Such a chronic, undiagnosed illness will 
then be service connected unless there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia theater of operations 
during the Gulf War; or there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from service in the Southwest Asia theater of 
operations during the Gulf War and the onset of the illness; 
or there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117 (West Supp. 2000); 
38 C.F.R. § 3.317 (1999). 

In reviewing a claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1991).  The evidentiary threshold for a well-
grounded claim is low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000). 

For a claim for service connection to be well grounded, there 
must be competent evidence of (1) a current disability in the 
form of a medical diagnosis, (2) incurrence or aggravation of 
a disease or injury in service in the form of lay or medical 
evidence, and (3) a nexus between the in-service injury or 
disease and the current disability in the form of medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
nexus requirement may be satisfied by evidence that a chronic 
disease subject to presumptive service connection manifested 
itself to a compensable degree within the prescribed period.  
See Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).  

The VA General Counsel has held that a well-grounded claim 
for compensation under 38 U.S.C. § 1117(a) and 38 C.F.R. § 
3.317 generally requires the submission of some evidence of: 
1) active military, naval, or air service in the Southwest 
Asia theater of operations during the Gulf War; 2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; and 3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period.  VAOPGCPREC 4-99 (May 3, 1999).  While 
the General Counsel also indicated that there must also be a 
nexus between the chronic disability and the undiagnosed 
illness to establish the claim as well grounded, the Court 
has recently held that it would be illogical to require such 
in a claim based on presumptive service connection due to 
undiagnosed illness.  See Nuemann v. West, No. 98-1410 (U.S. 
Vet. App. July 21, 2000).

The veteran has presented lay evidence that he began to 
experience problems with his memory and concentration after 
returning from his service in the Gulf War.  His post-service 
medical records note diagnoses for hypertension.  He has 
contended that this hypertension had developed as a result of 
his military service.

A statement from a private physician, Dr. Lindefjeld, was 
incorporated into the veteran's claims file in April 1999.  
Dr. Lindefjeld asserted that he had reviewed the veteran's 
service medical records and then opined that these records 
presented evidence of hypertension during his first period of 
active service.  It was also asserted that the veteran's 
memory loss, or psychiatric disability, was linked to "Gulf 
War Syndrome" based on the findings of a psychiatric 
examination conducted on August 6, 1998.  The referred to 
examination was in fact a report of neuropsychiatric testing 
that had been given to the veteran in July 1998.  This 
testing reportedly revealed mildly impaired short-term 
memory.  The etiology of the veteran's "neuropsychological 
dysfunction" was reportedly unclear, but the examiner 
commented that possible causes could include the veteran's 
in-service exposure to burning oil fumes and bug bites.

The Board finds that each of the claims is plausible.  In 
this regard, the Board notes that the veteran has presented 
current evidence of hypertension and symptoms of memory loss, 
and a medical opinion establishing a possible nexus between 
this disorder and symptoms to his military service.  This 
evidence is sufficient to render the claims, at least, 
plausible, and, hence, well grounded.  See Caluza, supra.


ORDER

As the veteran's claim for service connection for 
hypertension is well grounded, to that extent only, the 
appeal is granted.

As the veteran's claim for service connection for memory 
loss, to include as due to an undiagnosed illness, is well 
grounded, to that extent only, the appeal is granted.


REMAND

Since the veteran's claims for service connection for 
hypertension and for memory loss are well grounded, the VA 
has a statutory duty to assist the veteran in developing the 
facts pertinent to the claims.  38 U.S.C.A. § 5107(a) (West 
1991).

In view of Dr. Lindefjeld's statement, noted above, the Board 
finds that, after associating with the claims file all 
records of outstanding medical treatment (to include from the 
VA Medical Center (VAMC) in New York, New York), the veteran 
should undergo appropriate VA examination to determine the 
likely etiology of his hypertension and his memory loss.  
Although the RO has attempted to obtain such evidence, the 
Board notes that the August 1997 examiner did not address 
whether the veteran's current hypertension was present in 
service or was present to a compensable degree within the 
first post-service year.  Furthermore, although, in 
connection with the claim involving memory loss, the veteran 
underwent VA neurological examination in November 1998, and a 
VA psychiatric examination in December 1998, the RO did not 
follow up on those examiners' recommendations that the 
veteran undergo a full clinical interview and examination by 
a neuropsychiatric examiner to resolve the question of 
etiology of the veteran's current cognitive defects.  In 
adjudicating each claim, the RO must consider and discuss all 
pertinent evidence of record, to include the statements 
submitted by Dr. Lindefjeld, noted above.  

Accordingly, the matters on appeal are hereby REMANDED to the 
RO for the following action:

1.  The RO should obtain and associate 
with the claims file all records of 
treatment pertaining to the veteran's 
hypertension and memory loss from the New 
York VAMC; as well as from any other 
source or facility identified by the 
veteran.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After all available records received 
pursuant to the development requested in 
paragraph 1 have been associated with the 
claims file, the RO should schedule the 
veteran for VA cardiovascular and 
neuropsychiatric examinations to obtain 
opinion as to the etiology of his current 
hypertension and memory loss, 
respectively.  It is imperative that the 
veteran's entire claims folder, to 
include a complete copy of this REMAND, 
be provided to, and be reviewed by, each 
examiner in connection with the 
examination.  Any testing or 
consultation(s) deemed necessary by each 
examiner should be accomplished, and all 
clinical findings should be reported in 
detail.  Following examination of the 
veteran and review of the claims file, 
each examiner should address specific 
questions concerning the diagnosed 
disability, as set forth below.  

Regarding the veteran's hypertension, the 
examiner should indicate whether is it at 
least as likely as not that this 
disability had its onset during any 
period of the veteran's military service 
or within the first year after his 
separation from the military in May 1991.  
In rendering this opinion, the examiner 
should discuss the medical definition of 
hypertension and specifically address the 
statement of Dr. Lindefjeld dated in 
March 1999.  All findings, opinions, and 
the bases therefor should be set forth in 
a typewritten report.

Regarding the veteran's memory loss, the 
examiner should address whether the 
veteran currently exhibits any signs or 
symptoms of memory loss; and, if so, 
whether it is more likely than not that 
such signs or symptoms can be attributed 
to a diagnosed illness, to include 
depression (the possibility of which was 
suggested by the November 1998 VA 
neurological examiner).  In offering the 
requested opinion, the examiner must 
address all evidence pertinent to this 
matter, to specifically include the 
neuropsychology test results of 
July/August 1998, the November 1998 VA 
neurological examination report, and Dr. 
Lindefjeld's March 1999 statement.  All 
findings, opinions, and the bases 
therefor should be set forth in a 
typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the above-
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate each issue on appeal in 
light of all pertinent medical evidence 
and legal authority (to specifically 
include, as regards the veteran's claimed 
memory loss, the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.117).  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

5.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for additional appellate 
consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



